Title: To George Washington from Catherine Sawbridge Macaulay Graham, 1 March 1791
From: Graham, Catharine Sawbridge Macaulay
To: Washington, George



Sir
Bracknal Berks [England] 1 March. [17]91

The reports in Europe some months ago respecting yr Excellencies health gave the admirers of yr virtues and the friends to American liberty much concern. We are happy to heer that health is again restored to you.
Some ⟨time in⟩ the course of the last summer I did my self the

honor of sending you my thoughts on the important subject of education. I now send you my observations on Mr Burkes reflections on the French revo[lution] a work which has been much used in England both on account of the importance of the subject and the virulent manner in which the Author has abused the French Legislators and supported all those unjust distinctions in society which have so long oppressed and humbled mankind. When you have read Mr Burke yr Excellency will not be surprised that he has a large party in this country as it comprehends the Court the Dignified Clergy the Aristocratists and their dependants.
The French Revolution I thank God yet stands firm, to the great mortification of the European Aristocratists, and to the great joy of all those who like my self are zealous friends to equal liberty.
Mr Graham joins me in most respectful compliments to yr self and Mrs Washington and all those of yr family whom we have the honor to be acquainted with I am yr Excellencies Most Obedt Humble Servt

Cath. Macaulay Graham

